Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 04/01/2020 with claims 1-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-11
 None of the references of record teaches or suggests the claimed engineered substrate structure having the limitations:
--“a first adhesion layer coupled to the polycrystalline ceramic core; 
  a conductive layer coupled to the first adhesion layer;
   a second adhesion layer coupled to the conductive layer; and
   a barrier layer coupled to the second adhesion layer;
 a bonding layer coupled to the support structure;
a substantially single crystalline gallium oxide layer coupled to the bonding layer. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 12-20:
 None of the references of record teaches or suggests the claimed substrate
having the limitations:
--“a first adhesion layer coupled to the polycrystalline ceramic core;
 a conductive layer coupled to the first adhesion layer;
 a second adhesion layer coupled to the conductive layer;
 and a barrier layer coupled to the second adhesion layer; 
a bonding layer coupled to the support structure;
a substantially single crystalline gallium oxide layer coupled to the bonding layer; and
an epitaxial layer coupled to the substantially single crystalline gallium oxide layer.”--.
In combination with all other limitations as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Lochtefeld et al.  (US 2011/0147772) discloses a GALLIUM NITRIDE WAFER SUBSTRATE FOR SOLID STATE LIGHTING DEVICES, AND ASSOCIATED SYSTEMS AND METHODS


4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM – 6.30 PM US Eastern Time If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

       /Thinh T Nguyen/
     
       Primary Examiner

         Art unit 2897